UNITED STATES OF AMERICA SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 000-09881 SHENANDOAH TELECOMMUNICATIONS COMPANY (Exact name of registrant as specified in its charter) VIRGINIA 54-1162807 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Shentel Way, Edinburg, Virginia22824 (Address of principal executive offices)(Zip Code) (540) 984-4141 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filero Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨Noþ The number of shares of the registrant’s common stock outstanding on July 27, 2012 was 23,870,003. SHENANDOAH TELECOMMUNICATIONS COMPANY INDEX Page Numbers PART I. FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets June 30, 2012 and December 31, 2011 3-4 Unaudited Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2012 and 2011 5 Unaudited Condensed Consolidated Statements of Shareholders’ Equity and Comprehensive Income for the Six Months Ended June 30, 2012 and the Year Ended December 31, 2011 6 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 7-8 Notes to Unaudited Condensed Consolidated Financial Statements 9-14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 35 Signatures 36 Exhibit Index 37 2 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) ASSETS June30, December31, Current Assets Cash and cash equivalents $ $ Accounts receivable, net Income taxes receivable - Materials and supplies Prepaid expenses and other Assets held for sale Deferred income taxes Total current assets Investments, including $1,915 and $2,160 carried at fair value Property, plant and equipment, net Other Assets Intangible assets, net Cost in excess of net assets of businesses acquired Deferred charges and other assets, net Net other assets Total assets $ $ See accompanying notes to unaudited condensed consolidated financial statements. (Continued) 3 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) LIABILITIES AND SHAREHOLDERS’ EQUITY June30, December31, Current Liabilities Current maturities of long-term debt $ $ Accounts payable Advanced billings and customer deposits Accrued compensation Liabilities held for sale 18 Income taxes payable - Accrued liabilities and other Total current liabilities Long-term debt, less current maturities Other Long-Term Liabilities Deferred income taxes Deferred lease payable Asset retirement obligations Other liabilities Total other liabilities Commitments and Contingencies Shareholders’ Equity Common stock Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Operating revenues $ Operating expenses: Cost of goods and services, exclusive of depreciation andamortization shown separately below Selling, general and administrative, exclusive of depreciation and amortization shown separately below Depreciation and amortization Total operating expenses Operating income Other income (expense): Interest expense ) Gain (loss) on investments, net ) ) Non-operating income, net Income from continuing operations before income taxes Income tax expense Net income from continuing operations Losses from discontinued operations, net of taxbenefits of $106, $16, $68 and $54, respectively ) Net income $ Basic and diluted income (loss) per share: Net income from continuing operations $ Losses from discontinued operations ) - - - Net income $ Weighted average shares outstanding, basic Weighted average shares, diluted 5 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (in thousands, except per share amounts) Shares Common Stock Retained Earnings Total Balance, December 31, 2010 $ $ $ Net income - - Dividends declared ($0.33 per share) - - ) ) Dividends reinvested in common stock 51 - Stock-based compensation - - Common stock issued throughexercise of incentive stockoptions 5 37 - 37 Common stock issued for share awards 19 - - - Common stock issued 1 13 - 13 Common stock repurchased (5 ) ) - ) Net excess tax benefit from stock options exercised and stock awards - 5 - 5 Balance, December 31, 2011 $ $ $ Net income - - Stock-based compensation - - Common stock issued for share awards 45 - - - Common stock repurchased ) ) - ) Common stock issued - 4 - 4 Net tax deficiency from stock awards - ) - ) Balance, June 30, 2012 $ $ $ 6 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Six Months Ended June 30, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Provision for bad debt Stock based compensation expense Deferred income taxes ) Net loss on disposal of equipment 12 Realized (gain) loss on disposal of investments ) 27 Unrealized gains on investments ) ) Net (gain) loss from patronage and equity investments ) Other Changes in assets and liabilities: (Increase) decrease in: Accounts receivable ) ) Materials and supplies ) ) Income taxes receivable - ) Increase (decrease) in: Accounts payable ) ) Deferred lease payable Income taxes payable - Other prepaids, deferrals and accruals ) Net cash provided by operating activities $ $ Cash Flows From Investing Activities Purchase and construction of property, plant and equipment $ ) $ ) Proceeds from sale of assets Proceeds from sale of equipment Purchase of investment securities - ) Proceeds from sale of investment securities Net cash used in investing activities $ ) $ ) (Continued) 7 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Six Months Ended June 30, Cash Flows From Financing Activities Principal payments on long-term debt $ ) $ ) Repurchases of stock ) ) Proceeds from exercise of incentive stock options 4 8 Net cash used in financing activities $ ) $ ) Net increase (decrease) in cash and cash equivalents $ $ ) Cash and cash equivalents: Beginning Ending $ $ Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ $ Income taxes (received) paid $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 8 Index SHENANDOAH TELECOMMUNICATIONS COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation The interim condensed consolidated financial statements of Shenandoah Telecommunications Company and Subsidiaries (collectively, the “Company”) are unaudited.In the opinion of management, all adjustments necessary for a fair presentation of the interim results have been reflected therein.All such adjustments were of a normal and recurring nature.These statements should be read in conjunction with the consolidated financial statements and related notes in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011.The balance sheet information at December 31, 2011 was derived from the audited December 31, 2011 consolidated balance sheet.Operating revenues and income from operations for any interim period are not necessarily indicative of results that may be expected for the entire year. 2.Discontinued Operations In September 2008, the Company announced its intention to sell its Converged Services operation, and the related assets and liabilities were reclassified as held for sale in the consolidated balance sheet and the historical operating results were reclassified as discontinued operations.Depreciation and amortization on long-lived assets was also discontinued.As previously reported in prior years, the Company recorded impairment charges. In several transactions during 2011, the Company sold service contracts and related equipment for Converged Services’ properties to third-party purchasers, receiving cash proceeds of $3.0 million (with an additional $2.3 million in proceeds placed in escrow).The total proceeds approximated the carrying value of the assets sold in each transaction. During the first quarter of 2012, the Company sold service contracts and related equipment for Converged Services’ properties to third party purchasers, receiving cash proceeds of $1.1 million, with an additional $0.4 million placed in escrow.The total proceeds approximated the carrying value of the assets sold. During the second quarter of 2012, the Company sold service contracts and related equipment for Converged Services’ properties to third party purchasers, receiving cash proceeds of $0.3 million, with an additional $0.1 million placed in escrow.The total proceeds approximated the carrying value of the assets sold.During this same quarter, the Company collected $1.8 million in cash from previously established escrow receivables. At June 30, 2012, the Company had seven remaining properties. The Company is working with the purchasers and owners of five properties to complete negotiated sale transactions in the next 90 days and is in the process of ending its relationship with the remaining two. No additional impairments are anticipated. Assets and liabilities held for sale consisted of the following (in thousands): June30, 2012 December31, 2011 Assets held for sale: Property, plant and equipment, net $ $ Other assets $ $ Liabilities: Other liabilities $
